AMENDMENT NO. 3 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of February 29, 2008, and is by and among LASALLE
BANK NATIONAL ASSOCIATION, for itself as a lender, and as Agent (“Agent”) for
the lenders (“Lenders”) from time to time party to the Second Amended and
Restated Loan Agreement (as defined below) and APAC CUSTOMER SERVICES, INC., an
Illinois corporation (“Borrower”).

Preliminary Statements

Agent and Borrower are party to that certain Second Amended and Restated Loan
and Security Agreement dated as of January 31, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Second Amended and
Restated Loan Agreement”). Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Second Amended
and Restated Loan Agreement.

Borrower has requested, among other things, that Agent and the sole existing
Lender amend the Second Amended and Restated Loan Agreement in certain respects,
as specified herein, and Agent and the sole existing Lender are willing to do so
on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendments to Second Amended and Restated Loan Agreement. In reliance on the
representations and warranties set forth in Section 2 below and subject to the
satisfaction of the conditions set forth in Section 3 below, the Second Amended
and Restated Loan Agreement is hereby amended as follows:

(a) The definition of “EBITDA” contained in Section 1 of the Second Amended and
Restated Loan Agreement is hereby amended and restated as follows:

""EBITDA” shall mean, with respect to any period, Borrower’s and its
Subsidiaries’ net income for such period, plus the sum (without duplication) of
all amounts deducted in arriving at such net income amount in respect of
(i) interest expense for such period, (ii) federal, state and local income taxes
for such period, (iii) amounts properly charged for depreciation of fixed assets
and amortization of intangible assets (including, without limitation, goodwill,
deferred expenses and organization costs) for such period, (iv)  all cash and
non-cash restructuring charges incurred during the period from July 1, 2005
through December 31, 2006 and not to exceed $10,000,000 including those in
connection with the Restructuring, (v) the write down of goodwill in the quarter
ending September 30, 2005 in an amount not to exceed $11,000,000, (vi) with
respect to the period beginning after December 31, 2006 and ending on
December 28, 2008, cash and non-cash restructuring charges incurred during such
period not to exceed $2,500,000 in any Fiscal Year, (vii) non-cash charges
related to the expensing of options for Borrower’s common stock incurred during
such period, (viii) non-cash asset impairment charges incurred during such
period, and (ix) non-cash charges related to expenses and costs incurred during
such period in connection with the retirement or termination of any of the
officers or managers of Borrower (“Employment Expenses”), all on a consolidated
basis, minus cash payments related to Employment Expenses made during such
period to the extent non-cash charges related to such Employment Expenses have
been added to the calculation of EBITDA during any period, on a consolidated
basis.”

(b) Clause (xiii) of the definition of “Eligible Account” contained in Section 1
of the Second Amended and Restated Loan Agreement is hereby amended and restated
as follows: “(xiii) it is not an Account which, when added to a particular
Account Debtor’s other Accounts owed to Borrower, exceeds twenty percent (20%)
(or thirty percent (30%) with respect to Verizon or any of its Affiliates and
twenty-five percent (25%) with respect to either Wellpoint, Inc. or UPS or any
of their Affiliates) of all Accounts of Borrower or a credit limit determined by
Agent (any changes to which Agent will provide notice to Borrower) in its sole
discretion, determined in good faith for that Account Debtor (except that
Accounts excluded from Eligible Accounts solely by reason of this clause
(xiii) shall be excluded only to the extent of such excess); and”.

2. Representations and Warranties. To induce Agent and the sole existing Lender
to execute and deliver this Amendment, Borrower hereby represents and warrants
to Agent and Lenders as follows:

(a) The execution, delivery and performance by Borrower of this Amendment are
within the organizational power of Borrower, have been duly authorized by all
necessary action, have received all necessary governmental approval (if any
shall be required), other than approvals which could not reasonably be expected
to have a Material Adverse Effect on Borrower, and do not and will not
contravene or conflict with any provision of law applicable to Borrower, the
articles of incorporation, by-laws or any other organizational document of
Borrower, any order, judgment or decree of any court or governmental agency, or
any agreement, instrument or document binding upon Borrower or any property of
Borrower, in each case, which contravention or conflict could reasonably be
expected to have a Material Adverse Effect on Borrower;

(b) Each of the Second Amended and Restated Loan Agreement, as amended by this
Amendment, and the Other Agreements to which Borrower is a party are the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency or other laws related to enforcement of creditor’s rights
generally and general principles of equity related to enforcement;

(c) After giving effect to the amendments set forth herein, no Event of Default
or event or condition which upon notice, lapse of time or both would constitute
an Event of Default has occurred and is continuing; and

(d) After giving effect to the amendments set forth herein, the representations
and warranties of the Borrower contained in the Second Amended and Restated Loan
Agreement and the Other Agreements are true and accurate as of the date hereof
with the same force and effect as if such had been made on and as of the date
hereof, except for those specific to a past date (which shall be true and
correct as of such past date).

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the prior or concurrent consummation of each of the following conditions:

(a) Agent shall have received a fully executed copy of this Amendment, together
with a master reaffirmation of the Other Agreements executed by the Obligors
(other than Borrower) in form and content acceptable to Agent;

(b) Agent shall have received a fully executed copy of an amendment to the
Second Lien Loan Agreement substantially in the form of Exhibit A hereto;

(c) All proceedings taken in connection with this Amendment and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
Agent and its legal counsel such acceptance to be evidenced by Agent’s execution
hereof; and

(d) no Default or Event of Default shall have occurred and be continuing or
shall be caused by the transactions contemplated by this Amendment.

4. Miscellaneous.

(a) No Novation. This Amendment is not intended to nor shall be construed to
create a novation or accord and satisfaction with respect to any of the
Liabilities.

(b) Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

(c) Ratification. Except as expressly waived and modified hereby, the Second
Amended and Restated Loan Agreement and the Other Agreements each hereby are
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof. Agent and Lenders willingness
to agree to the amendments herein shall not be deemed to indicate or require
Agent’s or Lenders’ willingness to agree to any deviation from the terms of the
Second Amended and Restated Loan Agreement (as modified hereby) in the future.

(d) Counterparts. This Amendment may be executed in any number of counterparts
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

(e) Choice of Law. This Amendment shall be governed and controlled by the laws
of the State of Illinois as to interpretation, enforcement, validity,
construction, effect and in all other respects.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 
LASALLE BANK NATIONAL ASSOCIATION, as Agent and the sole existing Lender
By /s/ Andy Heinz
 
Its First Vice President
 

  APAC CUSTOMER SERVICES, INC., as Borrower By /s/ George H. Hepburn Its SVP and
Chief Financial Officer

EXHIBIT A

2